Title: To George Washington from John Moylan, 27 December 1781
From: Moylan, John
To: Washington, George


                        
                            Sir
                            Newburg 27th Decr 1781
                        
                        By my Letter of the 2d Ulto Wch I had the honor of writing you from Boston, you will have been Informed of
                            the Progress I had Untill then on all in the Business I had been ordered on to that place. & the probable time I
                            expected to have the goods committed to my Charge lodged in Philadelphia. Circumstances which I coud not have prevented
                            have retarded them on the road longer than I coud wish, & I have since received orders from the Board of War to
                            reserve All the Clothing I brought on with me at this post for the Use of the Troops under the Command of General Heath
                            with pleasure I Inform your Excellency that the greater part has reached this store without Any considerable Loss or
                            Damage, the remainder (Fifteen packages Excepted which I daily expect on) we are for several Days past watching a
                            passage Thro’ the Ice to bring over from Fishkill Landing. on my Arrival here I waited on General Heath for returns of his
                            Troops, & my Time has since been totally Engaged in making the necessary Arrangements for a General Distribution.
                            the New Hampshire Troops being the most Naked we began by them the 21st & shall continue without Intermission
                            Untill Every regiment receives An Equal proportion of all that the present state of this Magazin will Admit of there Are
                            many Materials still Wanting to Complete our first Issue a return of which I have by this oppy Transmitted to the
                            secratary at War. the British Coats have been for some time past all dyed, & have received no Damage in the
                            Colouring. part of them has been Delivered to the N. Hampshire Troops, though Still remains to Complete the Connecticut
                            Line, or the N. York & N. Jersey Lines Jointly. the former refuse taking them on Acct of
                            the Colour, the only possible objections they have Any grounds for. Were these Coats delivered to either of the Above, I
                            shoud have it in my power to Cloth Every Line Uniformly. General Heath from Motives of Delicacy is Unwilling to Determine
                            the Point. I have therefore thought it Advisable to Delay Issuing the blue Cloth untill your Excelly is pleased to make
                            known your sentiments in the occasion. I have in the mean time given Directions to continue the Delivery of the several
                            Articles of Under Clothing the quality of which by far Exceeds Any I have Ever yet seen in Store. the Article of Blankets
                            is the only one I find myself dissapointed in, more than the one half of them proving to be of too small seize, tho’ good
                            in quality.
                        In order to Expedite the making up this Clothing I have called for the Assistance of the Country Taylors,
                            with offers of what is generally thought a reasonable Allowance for their Services. the Fashion of the Uniform Your
                            Excellency will be pleased to Determine, & I shall be thankfull to you for your Advice thereon as soon as may be
                            convenient; & Whether the same is to prevail throughout the whole Army. in a few Days I hope to see the Business
                            of this District in a regular Train, when I shall proceed to Philadelphia in order to make the Necessary Arrangements for
                            the Southern Army, which from the Unsettled State of the Department & the Many Dissagreeable circumstances I have
                            had to contend with ever since my Apointment, it pains me to think I have not hitherto had either time or Means to provide
                            for. I have the honor to be with the greatest Respect & Esteem, Yr Excellency’s most obedt Hble Servant
                        
                            John Moylan Clor Genl
                            

                        
                    